Exhibit 10.68B
[h69489h69489z0001.gif]

RRI Long-Term Incentive Plan 2004 - 2006 Cycle Supplement to Define RRI
Long-Term Performance Metrics 21145 ©2004 Reliant Resources Proprietary and
Confidential Information



--------------------------------------------------------------------------------



 

[h69489h69489z0002.gif]

RRI Long-Term Incentive Plan (2004-2006) Deliver Superior Customer Value Defend
Houston mass market customer base Residential market share (customers) Number of
ESIID's flowing power as a % of the total market ESIID's available. Small C&I
market share (volume) Annualized volume as a % of the total market volume
available. Retain/grow rest of ERCOT customer base Residential # of customers
Total number of new customer enrollments during each quarter excludes TX Star.
Residential cost to acquire ($/customer) Total acquisition marketing dollars
(including sign up incentives) divided by total # of customers acquired.
Residential monthly attrition The % of flowing ESIID's lost on a monthly basis.
Total ERCOT market share Number of ESIID's flowing power as a % of the total
market ESIID's available. Small C&I total signed annualized volume (mWh) Total
amount of new load enrollments during each quarter. Large C&I market share
(volume) - ERCOT only Annualized volume as a % of the total market volume
available. Large C&I gross margin ($/mWh) - ERCOT Weighted average # of deals
signed during the quarter. Large C&I gross margin ($/mWh) - PJM Weighted average
# of deals signed during the quarter. Build brand value and customer reputation
Customer satisfaction (Houston) A high level satisfaction metric. Respondents
indicating that they are very satisfied or somewhat satisfied with Reliant
Energy as their provider. Customer satisfaction (non Houston) Customer service
satisfaction Brand awareness - TXU Respondents indicating some degree of
familiarity with Reliant Energy to aided and unaided survey questions. Brand
awareness - CPL Respondents indicating some degree of familiarity with Reliant
Energy to aided and unaided survey questions. Brand consideration - TXU
Respondents indicating they would consider Reliant over other major competitors.
Brand consideration - CPL Respondents indicating they would consider Reliant
over other major competitors. Align generation assets to direct customers Total
mWh hedged through non-OTC transactions % Originated transaction mWh sold over
total portfolio mWhs generated. Gross margin ($/mWh) Weighted average # of deals
signed during the quarter. Metric was not maintained in 2003. Operate assets
effectively Plant availability % One less (planned and unplanned outage hours
over 8,760 hours). Equivalent forced outage rate % (EFOR %) Unplanned outage
hours over (service hours plus unplanned outage hours). Plant O&M plus
maintenance and environmental CAPEX Average hedge duration Total mWh hedged over
average monthly portfolio production. ©2004 Reliant Resources Proprietary and
Confidential Information



--------------------------------------------------------------------------------



 

[h69489h69489z0003.gif]

RRI Long-Term Incentive Plan (2004-2006) Achieve Financial Flexibility Strong
balance sheet Adjusted net debt / EBITDA Adjusted net debt is debt less cash and
cash equivalent, plus off balance sheet debt. Implied corporate rating
(Moodys/S&P/Fitch) Strong operating profile EPS - adjusted ($/diluted share)
Adjusted for special items as defined for SEC reporting purposes. Total
operating costs ($MM) O&M, bad debt, selling & marketing, G&A, taxes other than
income. Operating cash flows, net of capital expenditures ($MM) Outstanding
reputation P/E and EV/Adjusted EBITDA Bond spread Analyst coverage and rating
Rating scale: 1 = strong; 3 = hold; 5 = strong sell # of top 50 institutions
holding RRI stock ©2004 Reliant Resources Proprietary and Confidential
Information



--------------------------------------------------------------------------------



 

[h69489h69489z0004.gif]

RRI Long-Term Incentive Plan (2004-2006) Build a Great Company to Work For
Living the Reliant values How we act How we work How we create value Outstanding
organizational performance Organizational alignment with vision and strategic
goals Employee motivation High company pride Individual pride Institutional
pride Online annual employee survey with results and analysis performed by
outside vendor. Select vendor by end of Q2 2004, initiate survey by end of Q3
2004. Survey designed to measure: Living the Reliant values Achievement of
outstanding organization performance Employee pride Employee view of company
reputation Metrics needed for compliance with annual survey required by the
Office of Ethics and Compliance charter (separately reported results) Establish
baseline metrics based on survey responses from 2004. Metrics include internal
benchmark, and comparison to representative normative external data from vendor
database. ©2004 Reliant Resources Proprietary and Confidential Information



--------------------------------------------------------------------------------



 

[h69489h69489z0005.gif]

RRI Long-Term Incentive Plan (2004-2006) Build a Great Company to Work For
(Continue) Providing Safe Work Place Safety performance index Total case
incident rate (TCIR) Environmental performance index weighting of various safety
goals set individually by the East and West regions. Scoring is based on a
"threshold" (50 points), "goal" (100 points) and "maximum" (150 points), with a
proration between the "threshold" and "maximum" points based on actual
performance rate reflecting total number of recordable non-fatal injuries and
illnesses per 100 full-time workers that a site has experienced in a given time
frame measure of environmental compliance with scoring based on a "threshold"
(50 points), "goal" (100 points) and "maximum" (150 points). Points are deducted
from the "maximum" score for items such as wastewater permit violations, air
permit violations, uncollected environmental data, oil or chemical spills, poor
housekeeping or agency enforcement activity ©2004 Reliant Resources Proprietary
and Confidential Information



--------------------------------------------------------------------------------



 

[h69489h69489z0006.gif]

RRI Long-Term Incentive Plan (2004-2006) Build a Great Company to Work For
(Continue) Company reputation Community Investors: GMI (Governance Metrics
International) ISS (Industrial Shareholder Services) Regulators/Legislators
Compliance Legal Regulatory Considering incorporation into ongoing marketing
survey. GMI scale: 1.0 = lowest; 10 = highest Index ranking represents the % of
companies in the Russell 3,000 Index that RRI outperformed, updated annually.
Industry ranking represents the % of the companies in the utilities group that
RRI outperformed, updated annually. Number of formal formal complaints filed;
stated goals for regulatory milestones (I.e. claw back; refund cases, etc.;
success in intervening in legislative efforts. Based on complaints filed by or
other actions taken by regulators, permit violations and agency findings of
noncompliance. Statistical data on the number of requests, timelines on meeting
such requests and the number of documents provided. ©2004 Reliant Resources
Proprietary and Confidential Information